[Cite as State v. Dinka, 2019-Ohio-4209.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            WARREN COUNTY




STATE OF OHIO,                                   :

       Appellee,                                 :     CASE NOS. CA2019-03-022
                                                                 CA2019-03-026
                                                 :
    - vs -                                                     OPINION
                                                 :             10/14/2019

JOHN CHRISTOPHER DINKA,                          :

       Appellant.                                :




      CRIMINAL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                           Case No. 18CR34899



David P. Fornshell, Warren County Prosecuting Attorney, Kirsten A. Brandt, 520 Justice
Drive, Lebanon, Ohio 45036, for appellee

Law Offices of Jeffrey E. Richards, Jeffrey E. Richards, 147 Miami Street, P.O. Box 536,
Waynesville, Ohio 45068, for appellant



        HENDRICKSON, P.J.

        {¶ 1} Appellant, John Christopher Dinka, appeals from his conviction and sentence in

the Warren County Court of Common Pleas for violation of a civil protection order. For the

reasons discussed below, we affirm appellant's conviction, but remand the case to the trial

court to correct the imposition of postrelease control.

        {¶ 2} Appellant and his former girlfriend, Barbara Howard, have three children
                                                                       Warren CA2019-03-022
                                                                              CA2019-03-026

together. In 2013, Howard obtained a protection order against appellant. In December 2013,

appellant was convicted of violating the protection order in Warren County Common Pleas

Case No. 13CR29379.

       {¶ 3} In May 2018, after the first protection order had expired, Howard obtained a

second protection order against appellant. The protection order was served on appellant on

October 24, 2018, while he was serving time in the Warren County Jail. Appellant was

released from jail on November 6, 2018. He was arrested later that day and subsequently

indicted on one count of violating a protection order in violation of R.C. 2919.27(A)(1), a

felony of the fifth degree. The charge arose following allegations that after being released

from jail, appellant repeatedly called Howard, left her voicemails, and went within 100 yards

of her residence. After his arrest, appellant continued to contact Howard from jail, sending

her requests to video chat with him using the jail's HomeWav Visitation System.

       {¶ 4} Appellant pled not guilty to the charge and a jury trial was held on January 31,

2019. Officer Tyler Demmien, who is employed at the Warren County Jail, testified that on

October 24, 2018, he personally served appellant with the domestic violence civil protection

order that had been granted to Howard in May 2018.                Appellant signed a receipt,

acknowledging he received the protection order. Appellant also told Officer Demmien, "I've

already received this several times. * * * [T]his is bull crap that I'm getting this again."

       {¶ 5} In addition to serving appellant with the protection order, Officer Demmien read

each line of the protection order out loud to appellant. The protection order, which was

admitted into evidence as an exhibit, advised appellant that Howard was to have exclusive

possession of their formally shared home and that appellant was not to be present within 100

yards of Howard or any place appellant knew or should have known Howard was likely to be.

The protection order further advised appellant as follows:


                                               -2-
                                                                        Warren CA2019-03-022
                                                                               CA2019-03-026

             6. RESPONDENT [APPELLANT] SHALL NOT INITIATE OR
             HAVE ANY CONTACT with the protected persons named in this
             Order or their residences, businesses, places of employment
             schools, day care centers, or child care providers. Contact
             includes, but is not limited to, landline, cordless, cellular or digital
             telephone; text; instant messaging; fax; email; voice mail;
             delivery service; social networking media; blogging; writings;
             electronic communications; or communications by any other
             means directly or through another person. Respondent may not
             violate this Order even with the permission of a protected person.
             [E]xception see #17.

             ***

             11. PARENTAL RIGHTS AND RESPONSIBILITIES ARE
             TEMPORARILY ALLOCATED * * * [to Howard] until further order
             of the Juvenile Court. * * *

             12. VISITATION ORDERS DO NOT PERMIT RESPONDENT
             TO VIOLATE THE TERMS OF THIS ORDER. As a limited
             exception to paragraphs 5 and 6, temporary visitation rights are
             established as follows: The parties shall abide by the Warren
             County Juvenile Court Model Parenting Schedule regarding
             parenting matters with Respondent [appellant] having parenting
             time according to the children age 2-12 Model II (attached). * * *
             The parties shall abide by this order until further order of the
             Juvenile Court.

             ***

             17. IT IS FURTHER ORDERED [that] [t]he parties may only text
             message each other regarding child related matters only. The
             exchanges of the children shall take place at the South Lebanon
             Early Learning Center * * *. Due to the ages of the children the
             parties may have contact during the exchanges of the children, if
             necessary.

Although Officer Demmien did not review the Warren County Juvenile Court's Model

Parenting Schedule with appellant, the officer testified that the parenting schedule was

attached to the order served on appellant.

      {¶ 6} Howard testified that she and appellant had been dating "on and off" for the

past six years. She had a prior protection order against appellant, which appellant was

convicted of violating in 2013. After that protection order expired, Howard obtained a

                                               -3-
                                                                    Warren CA2019-03-022
                                                                           CA2019-03-026

domestic violence civil protection order.

       {¶ 7} Howard was aware that at the beginning of November 2018, appellant was in

jail. She received notice that appellant was due to be released on November 6, 2018.

Starting around noon on November 6, 2018, Howard began receiving phone calls from

appellant. Appellant called Howard 15 times that day. Although Howard did not answer the

calls, she listened to the voicemails appellant left. Appellant's messages indicated he wanted

to collect some personal items that were left at Howard's home and he wanted to talk to and

see his children.

       {¶ 8} Howard explained that she did not initially contact law enforcement to report the

15 phone calls because she believed appellant would leave her alone after he collected the

belongings he left at her house. According to Howard, appellant left behind his cell phone,

medication, and some of his clothes when he was "evicted" from her residence in May 2018

after she obtained the second protection order.

       {¶ 9} Howard testified she arrived home from work around 5:00 p.m. on November 6,

2018, which was the time she normally got home. Around 5:30 p.m., she received a

voicemail from appellant indicating that he was leaving the courthouse and walking over on

foot. Howard placed appellant's belongings on the porch outside her residence. Around 7:00

p.m., Howard received another phone call from appellant. In the voicemail appellant left, he

demanded to know where his medicine was as he claimed that "a bunch of it was missing."

After Howard received this voicemail, someone started banging on the windows and the back

door of her house. Howard did not look to see who was causing the noise; instead, she

called the police to report the incident.

       {¶ 10} Howard was aware that appellant had been arrested on November 6, 2018, as

appellant attempted to contact her from jail. Appellant called Howard on the night he was


                                             -4-
                                                                    Warren CA2019-03-022
                                                                           CA2019-03-026

arrested, but she let the call go to voicemail. Subsequently, from November 7, 2018 through

January 19, 2019, appellant sent Howard more than 20 invitations to video chat with him

using the jail's HomeWav Visitation System. These invitations, the voicemails appellant left,

and call logs from Howard's phone were all admitted into evidence.

       {¶ 11} Howard's neighbor, Elizabeth Hursong, testified that on November 6, 2018,

appellant stopped by her house on two occasions. The first time, appellant stopped to talk

for a few minutes. He came back approximately ten minutes later, asking if he could stay

overnight at Hursong's home. Hursong refused but gave appellant some food to eat.

       {¶ 12} Tye Yelton, another individual who lives in Howard's neighborhood, testified

that appellant came to his home around 8:30 p.m. on November 6, 2018, looking for a place

to stay. About 20 minutes after Yelton gave appellant permission to stay at his home, a

police officer arrived at Yelton's door asking to speak with appellant.

       {¶ 13} Warren County Sheriff's Deputy Jason Roberts testified that he was dispatched

to Howard's residence on November 6, 2018 on a complaint of a prowler. He searched the

area by Howard's home but did not locate anyone. Deputy Roberts then spoke with Howard,

who advised him of the civil protection order she had against appellant and of appellant's

contact with her that day. Deputy Roberts asked Howard if she knew where appellant may

have gone and Howard suggested he check Hursong's residence.

       {¶ 14} Deputy Roberts explained that Hursong's home was in close proximity to

Howard's home. Using a measuring wheel, Deputy Roberts found that it was only 58 feet

from Howard's property to Hursong's front door and, from door-to-door, the two properties

were only 96 feet from one another. Deputy Roberts spoke with Hursong, who directed the

deputy to Yelton's home.

       {¶ 15} At Yelton's home, Deputy Roberts encountered appellant, who admitted he had


                                             -5-
                                                                     Warren CA2019-03-022
                                                                            CA2019-03-026

been served with a copy of the protection order while in jail. Appellant denied that he went to

Howard's house that night, but admitted he had called Howard in an effort to get his

medication and clothing. Although appellant claimed that when he left jail earlier that day, he

left with nothing on him, Deputy Roberts testified he found appellant in possession of two

bottles of medication. Appellant tried to claim that Hursong got the medication from Howard's

house for him. However, once appellant realized Deputy Roberts had already spoken to

Hursong, appellant stopped talking about the matter.

        {¶ 16} Following Deputy Robert's testimony, the state rested its case-in-chief, and

appellant testified in his own defense. Appellant admitted that he had a prior misdemeanor

conviction for violating a protection order as well as a 2013 felony conviction for violating a

protection order. Appellant further admitted that after being released from jail on November

6, 2018, he attempted to contact Howard. He stated he called Howard because he wanted to

set up a time to get his belongings and visit with his children, whom he had not seen in more

than two months. Appellant believed he was permitted to call Howard between 7:00 a.m. and

9:00 p.m. in order to talk to his children.

        {¶ 17} Appellant also admitted that he visited Hursong's home and went onto

Howard's porch to pick up his belongings and medication on November 6, 2018. However,

appellant denied knocking on Howard's door to see if she was home.

        {¶ 18} After considering the foregoing testimony and evidence, the jury found

appellant guilty of violating a protection order. The trial court determined appellant was not

amenable to available community control sanctions and sentenced him to a 12-month prison

term.

        {¶ 19} Appellant timely appealed, raising two assignments of error for review. For

ease of discussion, we begin with appellant's second assignment of error.


                                              -6-
                                                                      Warren CA2019-03-022
                                                                             CA2019-03-026

       {¶ 20} Assignment of Error No. 2:

       {¶ 21} THE TRIAL COURT ERRED WHEN IT FOUND THAT SUFFICIENT

EVIDENCE HAD BEEN PRESENTED TO CONVICT APPELLANT.

       {¶ 22} In his second assignment of error, appellant argues the state presented

insufficient evidence to support his conviction as the protection order "is susceptible to two

different interpretations" and allowed him to initiate contact with Howard to deal with issues

relating to their shared children.

       {¶ 23} Whether the evidence presented at trial is legally sufficient to sustain a verdict

is a question of law. State v. Thompkins, 78 Ohio St. 3d 380, 386 (1997); State v. Grinstead,

194 Ohio App. 3d 755, 2011-Ohio-3018, ¶ 10 (12th Dist.). When reviewing the sufficiency of

the evidence underlying a criminal conviction, an appellate court examines the evidence in

order to determine whether such evidence, if believed, would convince the average mind of

the defendant's guilt beyond a reasonable doubt. State v. Paul, 12th Dist. Fayette No.

CA2011-10-026, 2012-Ohio-3205, ¶ 9. Therefore, "[t]he relevant inquiry is whether, after

viewing the evidence in a light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime proven beyond a reasonable doubt."

State v. Jenks, 61 Ohio St. 3d 259 (1991), paragraph two of the syllabus.

       {¶ 24} R.C. 2919.27(A)(1) provides that "[n]o person shall recklessly violate the terms

of * * * [a] protection order issued * * * pursuant to section 2919.26 or 3113.31 of the Revised

Code." When an offender has a prior conviction for violating a protection order, the offense

is a felony of the fifth degree. R.C. 2919.27(B)(3). "A person acts recklessly when, with

heedless indifference to the consequences, the person disregards a substantial and

unjustifiable risk that the person's conduct is likely to cause a certain result or to be of a

certain nature." R.C. 2901.22(C). Furthermore, "[a] person is reckless with respect to


                                              -7-
                                                                     Warren CA2019-03-022
                                                                            CA2019-03-026

circumstances when, with heedless indifference to the consequences, the person disregards

a substantial and unjustifiable risk that such circumstances are likely to exist." Id.

       {¶ 25} Appellant concedes that the state presented evidence that a protection order

existed in favor of Howard and that he had some contact with Howard. He argues, however,

that the state failed to show that he recklessly violated the protection order by having this

contact as the protection order contained conflicting guidance on what contact he was

allowed to have with Howard. Appellant argues that the protection order contradicted itself

by prohibiting him from having contact with Howard but then permitting him to have telephone

contact with the children and allowing him to come into contact with Howard during custody

exchanges. Appellant argues a reasonable interpretation of the protection order permitted

him to call Howard to talk to the children. In support of his argument, appellant cites

Cleveland v. Rogers, 8th Dist. Cuyahoga No. 80430, 2002-Ohio-3547, and Toledo v.

Hughes, 174 Ohio App. 3d 598, 2007-Ohio-7098 (6th Dist.).

       {¶ 26} In Rogers, the petitioner, the mother of the defendant's child, obtained a

protection order in the domestic relations court that prohibited the defendant from coming

within 500 feet of the petitioner or from contacting the petitioner by phone or voicemail.

Rogers at ¶ 2. The protection order provided that "all issues regarding custody, visitation,

and support [of the child] shall be addressed in Juvenile Court." Id. The juvenile court

subsequently issued an order that allowed the defendant "to have supervised visitation with

the child at Templem House by agreement of the parties." Id. Thereafter, the defendant

paged the petitioner and left a voicemail regarding visitation with the child. Id. at ¶ 3. The

petitioner recorded the message and filed a complaint charging the defendant with violating

the protection order. Id.

       {¶ 27} At trial, the city played the tape of the voicemail. Id. at ¶ 4. After the state

                                              -8-
                                                                      Warren CA2019-03-022
                                                                             CA2019-03-026

rested, the defendant moved for acquittal, which the trial court denied. Id. The defendant

then testified on his own behalf, admitting he left a voicemail message but explaining that he

thought the protection order and juvenile court's order allowed him to contact the petitioner to

make arrangements to visit with the child. Id. The defendant was convicted and he

appealed. Id. ¶ 5-6. The Eighth District reversed the conviction, finding that "there existed

insufficient evidence to prove that [the defendant] acted recklessly when he left a voice mail *

* * to arrange for visitation with [the child] and therefore his Crim.R. 29 motion should have

been granted." Id. at ¶ 18. The court concluded that the language in the protection order,

read in conjunction with the juvenile court's order that "father [was] to have supervised

visitation * * * by agreement of the parties" lent itself to a reasonable interpretation that

visitation matters fell outside the scope of the protection order and the defendant was

authorized to contact the petitioner to arrange visitations. Id. at ¶ 22.

       {¶ 28} In Hughes, a protection order had been issued ordering the defendant not to

initiate any contact with the petitioner. Hughes, 2007-Ohio-7098 at ¶ 4. The defendant

subsequently filed suit against the protected person in small claims court due to a dispute

stemming from an unresolved proposed sale of a motor vehicle between the parties. Id. at ¶

5. A magistrate issued a ruling against the defendant in the small claims action, and the

defendant filed objections to the decision. Id. The defendant was instructed by a staff

member at the clerk's office to mail a copy of his objections to the opposing party. Id. at ¶ 6.

After complying with this instruction, the defendant was charged with violating the protection

order. Id. at ¶ 7. He was convicted following a bench trial. Id. at ¶ 8. On appeal, the Sixth

District reversed the defendant's conviction, finding that appellant's conviction was against

the manifest weight of the evidence. Id. at ¶ 15. The court concluded that there was "no

indication that [the defendant] understood that his conduct could be perceived as an attempt

                                              -9-
                                                                     Warren CA2019-03-022
                                                                            CA2019-03-026

to circumvent the protection order" as appellant acted in accordance with the civil rules of

procedure and the directives of court personnel. Id. ¶ 15.

       {¶ 29} The facts of the present case are significantly different than those in either

Rogers or Hughes. The protection order served on appellant prohibited him from coming

within 100 yards of Howard or from initiating contact with Howard, except for "text[ing]

messages [to] each other regarding child related matters only" or having contact "during the

exchanges of the children, if necessary." Despite these orders, appellant did not contact

Howard by text message regarding the children. Instead, appellant called Howard 15 times

on November 6, 2018 and left her numerous voicemails. While appellant sought to make

arrangements to see or talk to the children in some of the voicemails, there were at least six

voicemails from that day where appellant did not mention the children. Rather, appellant left

voicemails advising Howard that he was "at the courthouse," that he wanted to get medicine,

clothing, and other belongings he had left at Howard's residence, and that he wanted Howard

to call him back. The volume and content of the voicemails surpasses even an expansive

interpretation of the type of limited contact that was permitted by the express terms of the

protection order. If appellant wanted to arrange a telephone call with the children, he was

required to do so by text message.

       {¶ 30} Additionally, the state presented evidence that appellant violated the protection

order by coming within 100 yards of Howard when he visited Howard's neighbor Hursong and

when he entered on Howard's front porch to collect his medicine. Hursong testified appellant

visited her house twice on November 6, 2018, and Deputy Roberts measured that Hursong's

property was less than 100 feet away from Howard's property. The state also presented

circumstantial evidence in its case-in-chief that appellant failed to stay more than 100 yards

away from Howard when he entered onto her front porch. The state introduced evidence that


                                             - 10 -
                                                                      Warren CA2019-03-022
                                                                             CA2019-03-026

appellant left Howard a voicemail stating that he was coming to collect his medicine and

belongings, that appellant left Howard another voicemail complaining that some of his

medicine was missing, and that when appellant was arrested at Yelton's home, he was found

in possession of two bottles of medication. Appellant argues the state failed to present

evidence that appellant knew Howard was present when he went to her home. However,

Howard testified she usually got home from work around 5:00 p.m. – something appellant

was likely to know as he and Howard had previously lived together. The protection order

ordered appellant to stay more than 100 yards away from Howard, the protected person,

"wherever those protected persons may be found, or any place the Respondent knows or

should know the protected persons are likely to be, even with the Petitioner's permission."

Viewing the evidence in a light most favorable to the prosecution, a rational trier of fact could

have determined that appellant acted with heedless indifference to the consequences when

he went to Howard's home to collect his belongings, knowing that Howard was likely to be at

her home.

       {¶ 31} Finally, the state presented evidence that appellant continued to try to initiate

contact with Howard after his November 6, 2018 arrest. While in jail awaiting indictment and

trial, appellant sent Howard more than 20 invitations to video chat with him using the jail's

HomeWav Visitation System.

       {¶ 32} Accordingly, given the foregoing evidence, we find that the state presented

sufficient evidence that appellant was guilty of violating a protection order. Appellant's

second assignment of error is, therefore, overruled.

       {¶ 33} Assignment of Error No. 1:

       {¶ 34} THE TRIAL COURT ERRED WHEN IT SENTENCED APPELLANT TO THE

MAXIMUM PERIOD IN PRISON.


                                              - 11 -
                                                                       Warren CA2019-03-022
                                                                              CA2019-03-026

       {¶ 35} In his first assignment of error, appellant argues the trial court erred when it

imposed a 12-month prison term without considering "all of the statutory factors" set forth

R.C. 2929.11 and 2929.12.

       {¶ 36} We review the imposed sentence under the standard of review set forth in R.C.

2953.08(G)(2), which governs all felony sentences. State v. Marcum, 146 Ohio St. 3d 516,

2016-Ohio-1002, ¶ 1; State v. Crawford, 12th Dist. Clermont No. CA2012-12-088, 2013-Ohio-

3315, ¶ 6. Pursuant to that statute, an appellate court does not review the sentencing court's

decision for an abuse of discretion. Marcum at ¶ 10. Rather, R.C. 2953.08(G)(2) compels an

appellate court to modify or vacate a sentence only if the appellate court finds by clear and

convincing evidence that "the record does not support the trial court's findings under relevant

statutes or that the sentence is otherwise contrary to law." Id. at ¶ 1. A sentence is not

clearly and convincingly contrary to law where the trial court "considers the principles and

purposes of R.C. 2929.11, as well as the factors listed in R.C. 2929.12, properly imposes

postrelease control, and sentences the defendant within the permissible statutory range."

State v. Ahlers, 12th Dist. Butler No. CA2015-06-100, 2016-Ohio-2890, ¶ 8; State v. Julious,

12th Dist. Butler No. CA2015-12-224, 2016-Ohio-4822, ¶ 8. Thus, this court may "increase,

reduce, or otherwise modify a sentence only when it clearly and convincingly finds that the

sentence is (1) contrary to law or (2) unsupported by the record." State v. Brandenburg, 146
Ohio St. 3d 221, 2016-Ohio-2970, ¶ 1, citing Marcum at ¶ 7.

       {¶ 37} A trial court has discretion to impose a prison term on an offender who is

convicted of a fifth-degree felony that is not an offense of violence if the offender "at the time

of the offense was serving, or the offender previously had served, a prison term." R.C.

2929.13(B)(1)(b)(x). "[I]n determining whether to impose a prison term as a sanction for a

felony of the * * * fifth degree, the sentencing court shall comply with the purposes and

                                              - 12 -
                                                                      Warren CA2019-03-022
                                                                             CA2019-03-026

principles of sentencing under section 2929.11 of the Revised Code and with section

2929.12 of the Revised Code." R.C. 2929.13(B)(2).

       {¶ 38} The purposes of felony sentencing are to protect the public from future crime by

the offender, to punish the offender, and to promote the effective rehabilitation of the

offender using the minimum sanctions that the court determines accomplish those purposes

without imposing an unnecessary burden on state or local government resources. R.C.

2929.11(A). A felony sentence must be reasonably calculated to achieve the purposes set

forth in R.C. 2929.11(A) "commensurate with and not demeaning to the seriousness of the

offender's conduct and its impact on the victim, and consistent with sentences imposed for

similar crimes committed by similar offenders." R.C. 2929.11(B). In sentencing a defendant,

a trial court is not required to consider each sentencing factor, but rather to exercise its

discretion in determining whether the sentence satisfies the overriding purpose of Ohio's

sentencing structure. State v. Littleton, 12th Dist. Butler No. CA2016-03-060, 2016-Ohio-

7544, ¶ 12. The factors set forth in R.C. 2929.12 are nonexclusive, and R.C. 2929.12

explicitly allows a trial court to consider any relevant factors in imposing a sentence. State v.

Birt, 12th Dist. Butler No. CA2012-02-031, 2013-Ohio-1379, ¶ 64.

       {¶ 39} After a thorough review of the record, we find no error in the trial court's

decision to sentence appellant to 12 months in prison for his fifth-degree felony offense. The

record plainly reveals that appellant's sentence is not clearly and convincingly contrary to law

as appellant served a prior prison term, as contemplated by R.C. 2929.13(B)(1)(b)(x), the

court properly considered the principles and purposes of R.C. 2929.11, as well as the factors

listed in R.C. 2929.12, and appellant was sentenced within the permissible statutory range for

a fifth-degree felony in accordance with R.C. 2929.14(A)(5).

       {¶ 40} Although the trial court did not specifically reference R.C. 2929.11 or 2929.12 at


                                              - 13 -
                                                                     Warren CA2019-03-022
                                                                            CA2019-03-026

the sentencing hearing, the court nonetheless contemplated the proper statutory

considerations. See State v. Brandenburg, 12th Dist. Butler Nos. CA2014-10-201 and

CA2014-10-202, 2016-Ohio-4918, ¶ 10. In its sentencing entry, the trial court stated that it

had

              considered the record, oral statements, any victim impact
              statement and presentence report prepared, as well as the
              principles and purposes of sentencing under R.C. §2929.11.
              The Court has balanced the seriousness and recidivism factors
              under R.C. §2929.12 and considered the factors under R.C.
              §2929.13.

As we have previously recognized, "[t]he fact that [a] trial court [does] not cite to R.C.

2929.11 and 2929.12 during [a] sentencing hearing is immaterial [where] * * * it specifically

cite[s] to both statutes within its sentencing entry." Julious, 2016-Ohio-4822 at ¶ 11.

       {¶ 41} Furthermore, contrary to appellant's assertions, "there is no statutory or

common law requirement that the trial court incorporate any specific findings in its sentencing

entry specific to the principles and purposes of sentencing, as well as the seriousness and

recidivism factors found in R.C. 2929.11 and 2929.12." State v. Van Tielen, 12th Dist. Brown

No. CA2015-09-025, 2016-Ohio-1288, ¶ 14. See also State v. King, 12th Dist. Butler

CA2018-05-101, 2019-ohio-1492, ¶ 9.         Rather, the law only requires that the record

demonstrate that the trial court properly considered the purposes and principles of

sentencing as well as the seriousness and recidivism factors in fashioning an appropriate

sentence. Id. Here, the record demonstrates the court considered the appropriate statutory

factors in determining appellant's sentence. The court considered appellant's history of

violating protection orders, noting appellant's prior misdemeanor and felony convictions for

violation of a protection order. The court discussed the fact that court-ordered supervision

had not prevented appellant from contacting Howard in the past, nor had the court's explicit

warnings. As the court noted, it had "specifically warned [appellant] not to contact [Howard]"
                                             - 14 -
                                                                      Warren CA2019-03-022
                                                                             CA2019-03-026

the last time appellant appeared before it, but appellant ignored the court's directive. The

court was clearly troubled by appellant's failure to abide by its warnings and the prohibitions

set forth in the protective order, stating, "You know, I wish I knew what to do here to stop you

from [contacting Howard]."

       {¶ 42} Appellant's failure to express genuine remorse for his actions also supports the

trial court's sentencing decision. See, e.g., State v. Rehab, 150 Ohio St. 3d 152, 2017-Ohio-

1401, ¶ 28 (noting that "[g]enuine remorse is one factor to be considered by the trial court

when it makes it sentencing decision"). Appellant did not accept responsibility or show

remorse for his wrongdoing at the sentencing hearing. Instead, appellant tried to justify his

actions, stating that he contacted Howard because he "needed [his] medicine" and "was

calling to talk to [his] kids." The trial court was entitled to consider appellant's failure to

accept responsibility and show genuine remorse in imposing a 12-month prison term.

       {¶ 43} Accordingly, to the extent that the trial court considered the purposes and

principles of sentencing under R.C. 2929.11 as well as the factors listed in R.C. 2929.12,

appropriately concluded appellant was not amenable to a community control sanction

pursuant to R.C. 2929.13(B), and imposed a sentence within the permissible statutory range

for a fifth-degree felony in accordance with R.C. 2929.14(A)(5), we overrule appellant's first

assignment of error and affirm his sentence.

       {¶ 44} However, after reviewing the record we notice and raise, sua sponte, an error in

the imposition of postrelease control. R.C. 2929.19 requires that a court, when imposing a

sentence, notify the offender at the sentencing hearing that he will be subject to supervision

pursuant to R.C. 2967.28 and that upon violating supervision or a condition of postrelease

control, the parole board may impose a prison term of up to one-half of the prison term

originally imposed upon the offender. See R.C. 2929.19(B)(2)(d) and (e). Failure to do so


                                             - 15 -
                                                                      Warren CA2019-03-022
                                                                             CA2019-03-026

renders that part of the sentence void and it must be set aside. State v. Fisher, 128 Ohio

St.3d 92, 2010-Ohio-6238, ¶ 26. "However, R.C. 2929.191 provides a statutory remedy to

correct a trial court's failure to properly impose postrelease control." State v. Langford, 12th

Dist. Warren No. CA2015-08-074, 2016-Ohio-456, ¶ 16, citing State v. Singleton, 124 Ohio

St.3d 173, 2009-Ohio-6434, ¶ 23.

       {¶ 45} In the present case, the sentencing entry seeks to impose a three-year period

of optional postrelease control. However, the transcript from the sentencing hearing reveals

that the trial court failed to advise appellant under R.C. 2967.28(C) that he was subject to a

discretionary period of postrelease control of three years following his release from prison,

and it further failed to advise appellant under R.C. 2929.19(B)(2)(e) that he could face an

additional prison term if he violated the terms of his postrelease control. Accordingly, as the

trial court failed to properly impose postrelease control at the sentencing hearing, we sustain

appellant's first assignment of error in part and reverse and remand this case for the limited

purpose of permitting the trial court to employ the postrelease control correction procedures

set forth in R.C. 2929.191. In all other respects, the judgment of the trial court is affirmed.

       {¶ 46} Judgment affirmed in part, reversed in part, and the matter remanded.


       S. POWELL and M. POWELL, JJ., concur.




                                             - 16 -